Parker, J. (dissenting)
I am unable to concur in the foregoing opinion. I think the defendant has, by the plain terms of the constitution, the right of appeal ; and that his right of appeal under our statutes means his right to have the case disposed of upon the merits in the superior court. Under our statutes, §§ 1914, 1919, Rem. Comp. Stat., an appeal from a justice court to a superior court does not bring the case into the superior court for the purpose of reviewing claims of error committed by the justice court, with a view of determining whether the judgment rendered by the justice court shall be reversed or affirmed; but as was said in the decision of this court in State v. Bringgold, 40 Wash. 12, 82 Pac. 132, 5 Ann. Cas. 716:
“An appeal of a criminal case, from a justice of the peace to the superior court, vests the superior court with jurisdiction to proceed in the case as if it had been originally commenced in that court. It tries the case de novo, and pronounces such judgment as it deems the case warrants. If it finds that the complaint filed in the justice’s court fails to state facts sufficient to constitute a crime, it has jurisdiction either to discharge the defendant, allow the complaint to be amended by the filing of a new complaint, or direct that an information be filed against him charging him with that offense which it appears to the court he has committed. In either event the cause proceeds as if originally commenced in the superior court.”
Our later decisions adhere to this view of the nature of the jurisdiction of the superior court over the case when it reaches that court by virtue of proper notice of appeal. State v. Hagimori, 57 Wash. 623, 107 Pac. 855; Seattle v. Molin, 99 Wash. 210, 169 Pac. 318; Seattle v. Savage, 103 Wash. 71, 174 Pac. 1183; State v. Koerner, 103 Wash. 516, 175 Pac. 175.
*408While the jurisdiction of the superior court may be in a sense appellate, it is in substance original in so far as procedure and ultimate disposition of the case in that court is concerned. I am of the opinion that the appellant would, if he desired, have the right in the superior court to withdraw his plea of guilty entered in the justice court, if timely application be made by him therefor, and enter a plea of not guilty, under the same circumstances he would be entitled to withdraw a plea of guilty and enter a plea of not guilty prior to the commencement of a trial in the superior court, were he originally accused in that court. Conceding, however, that the appellant’s plea of guilty must stand in the superior court as entered in the justice court, I would still be of the opinion that the superior court must, under the statute, proceed as if the plea of guilty were entered therein and render its judgment accordingly as a court of original jurisdiction. In other words, the cause is, by the terms of the statute, to be disposed of by the superior court upon the merits as if originally commenced in that court. Of course, if there be some defect in the notice of appeal, or if there be a want of diligent prosecution of the appeal, a dismissal of the appeal in the superior court may be had for either of those reasons; but the appeal should not be dismissed, as was done by the superior court in this case, for other reasons. The appellant in this case, I think, had an absolute right to have a judgment upon the merits rendered either for or against him by the superior court, following either a trial de novo in that court or a plea of guilty, rather than suffer a dismissal of his appeal, letting the judgment of the justice court remain the final judgment against him. In other words, appellant, at all events, has the right to have the original *409independent judgment of the superior court on the question of the extent of the punishment he shall suffer, when his appeal is not dismissed for want of timely sufficient notice of appeal or for want of diligent prosecution thereof.